           Case 2:20-cr-00168-RFB-DJA Document 62 Filed 08/11/21 Page 1 of 2



 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 6

 7 UNITED STATES OF AMERICA,                        2:20-CR-168-RFB-DJA

 8                  Plaintiff,                     Final Order of Forfeiture

 9         v.

10 CARLOS MONTES,

11                  Defendant.

12         The United States District Court for the District of Nevada entered a Preliminary
13 Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2) and 18 U.S.C. §

14 924(d)(1) with 28 U.S.C. § 2461(c) based upon the plea of guilty by Carlos Montes to the

15 criminal offense, forfeiting the property set forth in the Memorandum in Support of Plea

16 and the Forfeiture Allegation of the Criminal Indictment and shown by the United States to

17 have the requisite nexus to the offense to which Carlos Montes pled guilty. Criminal

18 Indictment, ECF No. 10; Memorandum in Support of Plea, ECF No. 43; Change of Plea,

19 ECF No. 46; Preliminary Order of Forfeiture, ECF No. 59.

20         This Court finds that on the government’s motion, the Court may at any time enter
21 an order of forfeiture or amend an existing order of forfeiture to include subsequently

22 located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

23 32.2(b)(2)(C).

24         The government could not reasonably identify any potential claimants for service in
25 lieu of publication pursuant to Fed. R. Crim. P. 32.2(b)(6)(C) with Fed. R. Civ. P. Supp.

26 Rule G(4)(a)(i)(A).
27         This Court finds no petition was filed herein by or on behalf of any person or entity
28 and the time for filing such petitions and claims has expired.
            Case 2:20-cr-00168-RFB-DJA Document 62 Filed 08/11/21 Page 2 of 2



 1          This Court finds no petitions are pending regarding the property named herein and

 2   the time has expired for presenting such petitions.

 3          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

 4   all possessory rights, ownership rights, and all rights, titles, and interests in the property

 5   hereinafter described are condemned, forfeited, and vested in the United States pursuant to

 6   Fed. R. Crim. P. 32.2(b)(4)(A) and (b)(4)(B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. §

 7   924(d)(1) with 28 U.S.C. § 2461(c); and 21 U.S.C. § 853(n)(7) and shall be disposed of

 8   according to law:

 9              1. a Glock 27, .40 caliber semi-automatic pistol bearing serial number

10                  FAG943US; and

11              2. any and all ammunition

12   (all of which constitutes property).

13          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all

14   forfeited funds, including but not limited to, currency, currency equivalents, certificates of

15   deposit, as well as any income derived as a result of the government’s management of any

16   property forfeited herein, and the proceeds from the sale of any forfeited property shall be

17   disposed of according to law.

18          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

19   copies of this Order to all counsel of record.

20          DATED _____________________,
                   August 11             2021.

21

22

23                                                RICHARD F. BOULWARE, II
                                                  UNITED STATES DISTRICT JUDGE
24

25

26
27

28
                                                      2
